Citation Nr: 0022456	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-03 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for high blood pressure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1972 to January 
1985.  

This appeal arose from an October 1995 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for hypertension.  


FINDING OF FACT

The veteran had high blood pressure during and after service.


CONCLUSION OF LAW

The veteran's high blood pressure, with resolution of doubt, 
was incurred in service.  38 U.S.C.A. 1110, 5107(b) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 1110, 1131 
(West 1991) 38 C.F.R. 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).  A 
chronic disease, to include hypertension, which becomes 
manifest to a degree of 10 percent or more within 1 year 
after separation from service will be, considered to have 
been incurred in service.  38 U.S.C.A. 1101, 1112; 38 C.F.R. 
3.307, 3.309.  

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The Court 
has held that, in general, a claim for service connection is 
well grounded when three elements are satisfied.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Third, there must be a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post- service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 (1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. 5107(a).  A well-grounded claim is 
a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-
82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible. 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. 5107(a).  See 
Grottveit, 5 Vet. App. at 93.  

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the doubt" 
when there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  When the evidence supports the claim or is 
in relative equipoise, the veteran prevails. Gilbert, 1 Vet. 
App. at 56. Further, where the "fair preponderance of the 
evidence" is against the claim, the benefit of the doubt rule 
has no application.  Id.  

A review of the veteran's service medical records indicated 
that in September 1984 the diagnosis was muscular headaches.  
The veteran's blood pressure was 140/100 on his December 1984 
separation report of medical examination.  In January 1985 
the veteran had been monitored for three days and had high 
blood pressure.  The assessment was rule out hypertension, 
however, the radiographic report revealed no significant 
abnormalities and the electrocardiogram was normal.  

The veteran was examined by VA in April and May of 1985.  
Upon examination his heart rate was 86 with regular rhythm 
and no murmurs.  Cartoid and radial pulses were normal to 
palpation.  Both dorsalis pedis and posterior tibial pulse 
bilaterally were palpable and equal and adequate.  The 
veteran's blood pressure was 122/80 sitting, 137/78 
recumbent, and 138/95 standing.  The chest film showed a 
normal cardiac silhouette.  There was no evidence of acute 
pleuropulmonary findings.  The veteran's electroencephalogram 
was normal.  The impression included high blood pressure by 
history.  The July 1987 VA electroencephalogram was normal.  

In October 1987 the VA examined the veteran.  Upon 
examination the veteran showed no evidence of dyspnea and was 
breathing comfortably.  His heart was regular without murmurs 
and tones were of good quality.  The cartoid pulses, radial 
pulses, dorsalis pedis pulses and posterior tibial pulses 
were easily palpable.  The veteran's blood pressure was 
154/85 sitting, 136/75 recumbent and 151/87 standing.  His 
electrocardiogram was normal and his chest X-ray was 
negative.  The impression was that there was no evidence of 
hypertension or cardiac disease at that time.  

The VA examined the veteran in September 1992.  Upon 
examination his heart was not enlarged.  His blood pressure 
readings, sitting were 134/84, 130/82 and 136/82; recumbent 
was 126/80 and standing was 128/80.  The examiner noted that 
earlier that morning when the nurse checked his blood 
pressure she recorded a seated blood pressure of 152/97 and a 
recumbent blood pressure of 157/96.  The heart rate and 
rhythm were normal.  There were no murmurs.  The peripheral 
vessels were all normal.  Marked sinus bradycardia was noted, 
but the electrocardiogram was otherwise normal.  The 
diagnoses included a labile blood pressure, which could not 
be designated as hypertension.  

VA outpatient treatment records dated January 1994 to January 
1995 show that the veteran was seen for hypertension.  The 
veteran's blood pressure was 147/96, 160/102 and 150/104 in 
January 1994.  He was referred to the hypertension clinic.  
In March 1994 his blood pressure was 160/96 and 160/92.  
There was some discussion about his medications and the 
diagnostic impression included hypertension.  In May 1994 the 
veteran's blood pressure readings were 54/86, 149/84 and 
153/84.  His electrocardiogram and chest X-ray were normal.  
In October 1994 the veteran's blood pressure average was 
150/86 and his heart rate was regular without murmur.  The 
veteran's blood pressure readings were 172/118, 172/122 and 
164/112 in January 1995.  His heart rate and rhythm were 
regular.  The assessment was that his hypertension was poorly 
controlled.  

At the May 2000 Travel Board hearing the veteran testified 
that he started having hypertension symptoms, dizziness and 
headaches, in 1983 after an automobile accident while in 
service.  He stated that at his separation examination he was 
placed on a three-day test because his blood pressure was so 
high, but he was not given any medication.  The veteran 
indicated that after service whenever he was stressed he 
noticed that his blood pressure would go up and that he 
continued to receive treatment for headaches.  He asserted 
that hypertension was diagnosed a few years after service at 
the VA Medical Center (VAMC) in Shreveport and that he was 
given medication for hypertension at that time.  The veteran 
admitted that no physician related his head injury to 
hypertension.  

Initially, the Board finds the veteran's claim of entitlement 
to service connection for high blood pressure to be well 
grounded within the meaning of 38 U.S.C.A. 5107(a) (West 
1991).  In light of the service medical records showing high 
blood pressure readings, and the post-service medical 
evidence of record, the Board concludes that the veteran has 
provided a plausible claim, which must be adjudicated on its 
merits.  In adjudicating this claim, the Board is satisfied 
that all available evidence necessary for an equitable 
disposition of the appeal on this issue has been obtained.  

The Board concludes that the record supports a finding that 
the veteran's high blood pressure had its onset in service.  
Service medical records show that the veteran's blood 
pressure was 140/100 on his December 1984 separation report 
of medical examination and in January 1985 the veteran had 
been monitored for three days and had high blood pressure.  
Post service evidence initially revealed a labile blood 
pressure and later poorly controlled hypertension.  
Consequently, the evidence of record supports service 
connection for high blood pressure.  The clear weight of the 
most probative evidence supports the grant of service 
connection.  38 U.S.C.A. 5107(b).  



ORDER

Service connection for high blood pressure is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


